Case 0:20-cv-60683-WPD Document 166 Entered on FLSD Docket 05/08/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 0:20-60683-WPD-CIV-DIMITROULEAS/SNOW

   JANE DOE,

          Plaintiff,

                       v.

   RICKEY PATEL, LLC d/b/a VACATION INN,
   SKY MOTEL, INC., LQ FL PROPERTIES
   LLC n/k/a CPLG FL PROPERTIES LLC d/b/a
   LA QUINTA INN located at 7901 SW 6th St,
   Plantation, FL, LQ FL PROPERTIES LLC n/k/a
   CPLG FL PROPERTIES LLC d/b/a LA
   QUINTA INN FORT LAUDERDALE
   TAMARAC EAST #4006, MW
   PLANTATION, LP d/b/a SAWGRASS INN &
   CONFERENCE CENTER,

          Defendants.
                                                          /


                                      ORDER OF DISMISSAL
          THIS CAUSE is before the Court upon the Parties Joint Stipulation of Dismissal with

   Prejudice as to Defendant G6 Hospitality, LLC d/b/a Studio 6 (the “Stipulation”) [DE 165], filed

   herein on May 6, 2020. The Court has carefully reviewed the Stipulation [DE 165] and is

   otherwise fully advised in the premises.


          Accordingly, it is ORDERED AND ADJUDGED as follows:


          1.      The Stipulation [DE 165] is APPROVED; and

          2.      Defendant G6 Hospitality, LLC d/b/a Studio 6 is hereby DISMISSED WITH

                  PREJUDICE;

          3.      This case remains open and pending as to the remaining Defendants
Case 0:20-cv-60683-WPD Document 166 Entered on FLSD Docket 05/08/2020 Page 2 of 2



          DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida this

   8th day of May, 2020.




   Copies furnished to:
   Counsel of record
